DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on May 16, 2022 is acknowledged.   Claims 1, 2 and 4 – 15 are pending in this application.  Claim 3 been cancelled.  The Examiner acknowledges the addition of claim 15.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the joint sub-assembly" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "joint housing" in line 16.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, as best understood, is rejected under 35 U.S.C. 102a1 as being anticipated by Kugel et al. DE 19811184.
Kugel discloses an axle assembly (Fig. 1) for drive wheels (see machine translation of Description, l. 40) of vehicles (ll. 13 – 14), comprising: a steering knuckle (ll. 89 – 90: “wheel carrier”) connected to a steering apparatus (not shown, but inherent to structure – see ll. 13 – 14); an axle housing (wheel hub 1) coupled to an inside of the steering knuckle; a wheel disc (l. 103: “wheel rim dish”) fixed to the axle housing to be rotatable integrally with the axle housing; a drive shaft 40 coupled to the axle housing to be rotatable integrally with the axle housing; and a hub bearing 10 coupled to the steering knuckle and the axle housing to be disposed therebetween, wherein a forming part (rolled-in edge 5) is bent outwards in a radial direction and is formed at an end of the axle housing in a state in which a bearing inner race of the hub bearing is coupled to an outer circumferential surface of the axle housing, and wherein the bearing inner race (inner ring 18) is engaged with a side part of the axle housing by the forming part in a state in which the forming part is pressed against (construed as engaging or contacting) a side end of the bearing inner race to integrally couple the axle housing and the bearing inner race to each other, wherein, to rotate the axle housing and the drive shaft integrally, the drive shaft is coupled to the axle housing to thus insert the balls of the joint sub-assembly (cage 33 and balls 34) of the drive shaft respectively into ball reception recesses (l. 139: “inclined ball tracks”) formed in a joint assembly (joint bell 31) of the axle housing such that the axle housing provided with the joint housing (construed as the joint bell 31), and the drive shaft coupled to the joint housing through the joint sub-assembly form a drive axle.

Allowable Subject Matter
Claims 1, 2 and 4 – 14 are allowed.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive, as the applicant, in regards to claim 15, does not particularly point out how the claims avoid the references or distinguish from them. As noted in the 102 rejection cited above, Kugel discloses all of the limitations set forth in claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656